DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-8, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ladha et al. (US 2018/0012125 A1, “Ladha”) in view of Billi et al. (US 2017/0300753 A1, “Billi”).
As to claims 1, 6, 11, Ladha discloses a construction site monitoring apparatus (computer system 135 for monitoring a construction project site, para. 0047-0052) comprising: 
- a memory configured to store machine learning parameters (memory 1704, para. 0080; machine learning system, para. 0056, 0067, 0072), and 
- at least one processing core configured to use a machine learning classifier and the machine learning parameters to determine, in real time, from input comprising at least two video streams, at least one of the following: a quality alert at a construction site (reportable discrepancy is determined, para. 0049-0050, 0070-0071) responsive to a worker being in the process of making an error in his work which impacts quality of a building and a construction complete rate of a construction site (construction completion milestones are identified and monitored based on video camera sensor data, para. 0026-0029, 0045-0046, 0050-0052, and machine learning, para. 0055-0056), wherein at least one of the video streams originates in a drone camera (sensor data can be obtained from a drone, para. 0039, 0054).
Ladha differs from claims 1, 6, 11, 12 in that it does not disclose the above underlined limitations.  Billi teaches identifying and analyzing potential problems in an industrial environment in which a plurality of video streams is collected from a variety of video devices (Abstract, para. 0038), and identified problems include a procedure performed by personnel associated with the industrial process in video stream that deviates from a normal procedure associated with the industrial process (para. 0038, 0049, 0051).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ladha with the above teaching of Billi in order to monitor a variety of locations throughout the construction site and to allow for correcting a worker as the deviation is occurring versus waiting for the problem to be identified further down the line, as taught by Billi (para. 0038).
As to claims 2, 7, Ladha in view of Billi discloses: wherein the machine learning classifier comprises an artificial neural network (Billi: classification schemes and/or systems include neural networks, para. 0026-0027).
As to claims 3, 8, Ladha in view of Billi discloses: wherein the apparatus is further configured to use, in the machine learning classifier, at least one supplementary parameter along with the input (Billi: one or more parameters are used to indicate a potential problem, para. 0055-0056).
Claim(s) 4, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ladha in view of Billi, as applied to claims 3, 8 above, and further in view of Alsubai et al. (US 2019/0122129 A1).
Ladha in view of Billi differs from claims 4, 9 in that it does not disclose: wherein the at least one supplementary parameter comprises at least one of the following: whether electrical voltage is connected in the construction site, whether water pressure is on, and which regulations are applicable.
Alsubai teaches monitoring water-related data at a construction site (Abstract, para. 0001-0004, 0026), including water-pressure (para. 0035, 0050, 0077) at a construction site (para. 0041-0042).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ladha in view of Billi with the above teaching of Alsubai in order to monitor the construction site for potential water damage more accurately and efficiently, as taught by Alsubai (para. 0025-0026).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-9, 11-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA L WOO whose telephone number is (571)272-7512. The examiner can normally be reached Monday - Friday, 9 a.m. to 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stella L. Woo/            Primary Examiner, Art Unit 2652